Execution Version

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

    Exhibit 10.37

Amendment No. 5 to

Collaboration and License Agreement

This Amendment (this “Amendment”) to the Collaboration and License Agreement
dated as of January 8, 2011, as amended from time to time (the “Agreement”), by
and between EPIZYME and GSK is effective as of the 1st day of October, 2014 (the
“Amendment Effective Date”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Agreement.

WHEREAS, pursuant to the Agreement, the Parties have conducted certain
activities with respect to the Selected Targets [**] and [**] under separate
Research Plans;

WHEREAS, GSK has an exclusive worldwide license to Develop and Commercialize
Licensed Compounds directed to [**] and has paid to EPIZYME a milestone for
achievement of Development Candidate Selection Criteria for one such Licensed
Compound; and

WHEREAS, the Parties desire to amend the technology transfer and data reporting
requirements applicable to the ongoing work conducted under the Research Plans
for the [**] and [**] programs, and to allow provision of additional data
relating to the work conducted by or on behalf of EPIZYME under the Research
Plan for [**].

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties, intending to be legally
bound, hereby agree as follows:

 

1. Section 2.5 of the Agreement is hereby amended as follows:

 

  2.5 Reports; Results.

2.5.1 Until the end of the Research Term, each Party shall provide written
progress reports on the status of its activities under Research Plans during the
Collaboration, on a Selected Target-by-Selected Target basis, including detailed
summaries of data associated with such activities, at least [**] Business Days
in advance of each JPT meeting. Without limiting the foregoing, EPIZYME shall
deliver to GSK all data, reports and other results, and analyses thereof,
specifically set forth in Appendix A, related to the “Lead Compounds” defined as
those Lead Candidate Compounds that are under consideration for designation as
Development Candidates generated in the course of performing the Research Plans
for the Selected Targets known as [**] and [**] (the “Development Candidate
Data”). EPIZYME will transfer the Development Candidate Data for each of [**]
and [**] on the timelines set forth in Appendix A, and will complete transfer of
all Development Candidate Data for both [**] and [**] within [**] weeks
following EPIZYME’s completion of experiments that generate Development
Candidate Data for such Selected Target. Epizyme shall notify GSK in writing
(which may be provided via email between Alliance Managers) when transfer of all
Development Candidate Data is complete for each Selected Target (each date
referred to as a “Transfer Date”).



--------------------------------------------------------------------------------

Execution Version

 

2.5.2 GSK will review Development Candidate Data as soon as reasonably
practicable after receipt from EPIZYME, and in any event will commence such
review prior to the applicable Transfer Date. The JPT shall discuss the
Development Candidate Criteria as needed during GSK’s review thereof. Within
[**] weeks after the Transfer Date for each Selected Target, the JPT shall meet
to decide whether to recommend at least one (1) Lead Compound for each Selected
Target to the JSC as a Development Candidate. If the JPT decides to recommend at
least one (1) Lead Compound to the JSC, then the JSC shall meet promptly
thereafter to determine whether the applicable Development Candidate Selection
Criteria have been achieved with respect to such Lead Compound. Notwithstanding
Sections 4.3 and 4.1.2 of the Agreement, the JPT and JSC shall not disband and
shall continue to function beyond the end of the Research Term for so long as is
necessary to fulfill the obligations set forth in this Amendment No. 5.

 

2. Within [**] days after the Amendment Effective Date, EPIZYME shall provide
the following information to GSK in writing (which may be via the shared portal
used by the Parties for exchange of information): (i) the identity of all
Targets used in biochemical screens that were conducted by or on behalf of
EPIZYME in the conduct of the Research Plan relating to the Selected Target
known as [**] to assess biochemical selectivity; and (ii) the working final
non-clinical research report relating to [**].

 

3. The JPT shall have responsibility for discussing subcontractors proposed to
be used by EPIZYME in connection with the performance of any Research Plan
activity (either as an initial engagement prior to commencement of an activity
under a Research Plan or as a change in subcontractors during the course of the
Research Plan, but excluding subcontractors engaged by EPIZYME prior to the
Amendment Effective Date with respect to the activities assigned to such
subcontractors at the time of engagement). If the proposed subcontractor is a
change in subcontractors, then GSK shall have the opportunity to provide input
into the selection of such subcontractor via the JPT or, at GSK’s election, via
e-mail or other correspondence between JPT members or Alliance Managers, and
notwithstanding anything to the contrary herein, EPIZYME shall not use [**] or
any Affiliate of [**] for chemistry activities under the Research Plan without
the prior written consent of GSK which may be withheld in GSK’s discretion.

 

4. Miscellaneous. The Parties hereby confirm and agree that, as amended herein,
the Agreement remains in full force and effect. This Amendment may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures and
signatures transmitted via PDF shall be treated as original signatures.

 



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

EPIZYME, INC.     GLAXO GROUP LIMITED By:   /s/ Robert Copeland     By:   /s/
Rab K Prinjha Name:   Robert Copeland     Name:   Rab K Prinjha Title:   CSO    
Title:   VP Head of Epinova, GSK

 

F-3



--------------------------------------------------------------------------------

Execution Version

 

APPENDIX A

DEVELOPMENT CANDIDATE DATA

 

     

Item

 

  

Specifics

 

  

Timing

 

     

1

Raw analytical data for

all manufactured batches    

of any Lead Compound

  

SYNTHETIC SCHEME

Synthetic scheme should detail all reaction steps with reagents

 

RECORD OF ANALYSIS (RoA)

A Record of Analysis (RoA) is a set of analytical tests undertaken by Analytical
Chemistry to confirm the structure and purity of a compound prior to the
biological assays carried out on that specific compound batch. The RoA should be
signed by an analytical chemist, and should include: [**].

 

REVIEW AND RELEASE

[**].

 

RAW DATA FOR CHEMISTRY

[**].

 

SAMPLE RETENTION

Retention sample [**]

 

   As soon as reasonably practicable after [**].      

2

DRF study results:

Pathology peer review

   [**].   

All data and information shall be provided to GSK as it is generated, via the
JPT.

[**] to conduct a pathology peer review.

 

 



--------------------------------------------------------------------------------

Execution Version

 

     

Item

 

  

Specifics

 

  

Timing

 

     

3

Identity of subcontractors

proposed to be engaged

following the Amendment

Effective Date to conduct

any aspect of the

Research Plan

 

        [**]      

4

Identity of all Targets in

biochemical screens for

experiments completed as    

part of the Research Plans    

 

  

The identity of all HMT Targets in biochemical screens for experiments completed
as part of the Research Plans. The identities are required for all HMT Targets
in addition to their associated results (i.e., biochemical selectivity results)
in the non-clinical research reports for [**]

 

   [**]      

5

Raw data for Biology

and DMPK

  

Raw data for all Biology and DMPK experiments, as specified and defined in
Exhibit 1 attached hereto shall be provided to GSK including, but not limited
to, data for:

[**].

 

REVIEW AND RELEASE

[**].

 

   As soon as reasonably practicable after[**].

 



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 1 – Raw Data Description for Biology and DMPK

 

 

Data Request Description

 

 

1

Raw data from [**] Epizyme has provided GSK with [**]. GSK acknowledges that
[**].

 

 

2

Raw data from [**]. Epizyme has provided GSK with [**]. GSK acknowledges that
[**].

 

 

3

[**].

 

 

4

[**].

 

 